[Cite as McCormick v. Lu, 2019-Ohio-513.]


STATE OF OHIO                   )                  IN THE COURT OF APPEALS
                                )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

MOSES MCCORMICK                                    C.A. No.      29094

        Appellant

        v.                                         APPEAL FROM JUDGMENT
                                                   ENTERED IN THE
HSIU-CHEN LU                                       COURT OF COMMON PLEAS
                                                   COUNTY OF SUMMIT, OHIO
        Appellee                                   CASE No.   DR-2018-04-0953

                               DECISION AND JOURNAL ENTRY

Dated: February 13, 2019



        CALLAHAN, Judge.

        {¶1}    Appellant, Moses McCormick, appeals an order of the Summit County Court of

Common Pleas, Domestic Relations Division, that dismissed his complaint. This Court affirms.

                                              I.

        {¶2}    In 2016, Hsiu-Chen Lu filed a complaint for divorce from her husband, Moses

McCormick, in the Franklin County Court of Common Pleas, Domestic Relations Division. On

August 31, 2017, a notice of bankruptcy stay was filed with the Franklin County Court. Mr.

McCormick filed a complaint for divorce against Ms. Lu in the Summit County Court of

Common Pleas, Domestic Relations Division, on April 12, 2018. Ms. Lu moved to dismiss the

Summit County case, arguing that the same cause of action was pending in Franklin County.

The trial court granted her motion to dismiss, and Mr. McCormick appealed.
                                              2


                                             II.

                            ASSIGNMENT OF ERROR NO. 1

       TRIAL COURT ERRED WHEN IT DENIED THE APPELLANT HIS RIGHT
       TO ENJOY AND DEFEND LIFE, LIBERTY, AND TO PROTECT AND
       POSSESS OR ACQUIRE PROPERTY, AND SEEKING AND OBTAINING
       HAPPINESS AND SAFETY.       A VIOLATION OF ARTICLE I.01
       INALIENABLE RIGHTS OF (THE OHIO CONSTITUTION).

                            ASSIGNMENT OF ERROR NO. 2

       TRIAL COURT ERRED WHEN IT REFUSED THE RIGHT OF A VICTIM OF
       A CRIME.       A VIOLATION OF ARTICLE I.10(A)(3), ARTICLE
       I.10(A)(4)ARTICLE I.10(A)(8) & ARTICLE I.10(D) RIGHTS OF VICTIMS OF
       (THE OHIO CONSTITUTION).

                            ASSIGNMENT OF ERROR NO. 3

       TRIAL COURT ERRED WHEN THEY DENIED APPELLANT REDRESS
       FOR INJURY DONE HIM IN HIS LAND, GOODS, PERSON OR
       REPUTATION. A VIOLATION OF ARTICLE I.16 REDRESS IN COURTS OF
       (THE OHIO CONSTITUTION).

                            ASSIGNMENT OF ERROR NO. 4

       TRIAL COURT ERRED, APPELLANT INVOKED COMMON LAW
       JURISDICTION IN THE LOWER COURT AND DEMANDS HIS 14TH
       AMENDMENT RIGHT AND HIS 7TH AMENDMENT RIGHT SECURED BY
       THE U.S. CONSTITUTION AND OHIO CONSTITUTION. APPELLANT
       INVOKED ALL CONSTITUTIONAL RIGHTS AND WAIVED NONE IN
       THIS COURT AND THE LOWER DIVORCE COURT. APPELLANT DOES
       NOT REQUEST BUT APPELLANT DEMANDS HIS RIGHTS AND THIS
       COURT AND THE LOWER COURT HAS AN OATH (A CONTRACT) TO
       FACILITATE THOSE RIGHTS WHEN THEY ARE TIMELY INVOKED AND
       THEY WERE.

       {¶3}   Mr. McCormick’s appellate brief lists four assignments of error and numerous

propositions that invoke portions of the United States and Ohio Constitutions, but he has not

developed an argument related to any. See generally App.R. 16(A)(7); Loc.R. 7(B)(7). His brief

also references allegations concerning the conduct of Ms. Lu, her attorney, and the Franklin

County Domestic Relations Court, but those references are outside of the record in this appeal
                                                 3


and cannot form the basis of alleged error. See In re J.C., 186 Ohio App. 3d 243, 2010-Ohio-637,

¶ 15 (9th Dist.). Because the Franklin County case is still pending, Mr. McCormick has the

opportunity to raise these arguments—constitutional and otherwise—in that forum. To the

extent that Mr. McCormick’s arguments can be construed to allege error in the trial court’s

decision to dismiss the Summit County case, they are not well-taken. See State ex rel. Phillips v.

Polcar, 50 Ohio St. 2d 279 (1977), syllabus (“As between courts of concurrent jurisdiction, the

tribunal whose power is first invoked by the institution of proper proceedings acquires

jurisdiction, to the exclusion of all other tribunals, to adjudicate upon the whole issue and to

settle the rights of the parties.”).

        {¶4}    Mr. McCormick’s assignments of error are overruled.

                                                III.

        {¶5}    Mr. McCormick’s assignments of error are overruled.          The judgment of the

Summit County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                               Judgment affirmed.




        There were reasonable grounds for this appeal.

        We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

        Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                4


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    LYNNE S. CALLAHAN
                                                    FOR THE COURT



TEODOSIO, P. J.
HENSAL, J.
CONCUR.


APPEARANCES:

MOSES MCCORMICK, pro se, Appellant.

STACEY GILBERT ORSBORNE, Attorney at Law, for Appellee.